FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10006

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00383-EJG

  v.
                                                 MEMORANDUM *
FRANCISCO MIGUEL ANGEL
NAJERA-GORDILLO, a.k.a. Miguel
Angel Gonzalez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Edward J. Garcia, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Francisco Miguel Angel Najera-Gordillo appeals from the 324-month

sentence imposed following his guilty-plea conviction for conspiracy to distribute




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 846 and 841(a)(1), and possession with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Najera-Gordillo contends that the sentence imposed is substantively

unreasonable. The record reflects that the district court considered Najera-

Gordillo’s arguments in mitigation and provided a well-reasoned analysis of the 18

U.S.C. § 3553(a) sentencing factors, before concluding that a sentence at the

bottom of the Guidelines range was appropriate. The sentence is substantively

reasonable under the totality of the circumstances and in light of the section

3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      11-10006